 



Exhibit 10.4
ADOPTION AGREEMENT
1.01 PREAMBLE

             
 
  By the execution of this Adoption Agreement the Plan Sponsor hereby (complete
a. or b.)  
 
  a.   þ   adopts a new plan as of September 1, 2005 [month, day, year]
 
           
 
  b.   o   amends and restates its existing plan as of
                                         [month, day, year] which is the
Amendment Restatement Date.
 
           
 
          Original Effective Date:                                         
[month, day, year]
 
           
 
          Pre-409A Grandfathering: r Yes r No (If yes, complete Appendix B,
“Summary of Grandfathered Provisions”)

1.02 PLAN

                      Plan Name: Computer Associates International, Inc.
Executive Deferred Compensation Plan
 
                    Plan Year: April 1 — March 31

1.03 PLAN SPONSOR

                  Name:   Computer Associates International, Inc.
 
                Address:   One Computer Associates Plaza, Islandia, NY 11749
 
                Phone # :   631-342-6000
 
                EIN:   13 2847434
 
                Fiscal Yr:   March 31 — April 1
 
                Form of Entity:   Corporation

    If Plan Sponsor is a Corporation is stock publicly traded?

    þ Yes r No

1.04 EMPLOYER

    The following entities have been authorized by the Plan Sponsor to
participate in and have adopted the Plan:

                  Entity   Publicly Traded Corporation         Yes   No
 
  CA Think   r   þ
 
           
 
  Computer Associates Inc.   r   þ
 
           
 
      r   r
 
 
 
       
 
      r   r
 
 
 
       
 
      r   r
 
 
 
       
 
      r   r
 
 
 
       



- 1 -



--------------------------------------------------------------------------------



 



1.05 ADMINISTRATOR

    The Employer has designated the following to be responsible for the
Administration of the Plan:       VP, Compensation, Benefits & HRIS (Lisa
Chekimoglou)      
                                                                                                                                                                                                                                                

  Note: The Administrator is the person or persons designated by the Employer to
be responsible for the administration of the Plan. This is not Fidelity
Investments Institutional Operations Company, Inc. nor any other Fidelity
affiliate.



- 2 -



--------------------------------------------------------------------------------



 



2.01 PARTICIPATION

                      a.   þ   Employees
 
               
 
      i.   þ   Eligible Employees are selected by the Employer as identified in
Appendix C which may be periodically updated by the Employer.
 
               
 
      ii.   o   Eligible Employees are those employees of the Employer who
satisfy the following criteria:
 
               
 
             
 
 
               
 
             
 
 
               
 
             
 
 
               
 
             
 
 
               
 
             
 
 
                    b.   r   Directors
 
               
 
      i.   o   All Directors are eligible to participate.
 
               
 
      ii.   o   Only Directors selected by the Employer and identified in
Appendix C are eligible to participate.

- 3 -



--------------------------------------------------------------------------------



 



3.01 COMPENSATION

                  For purposes of determining Participant contributions under
Article 4 and Employer contributions under Article 5, Compensation shall be
defined in the following manner [complete a. or b. and c., if applicable]:
 
           
 
  a.   þ    
 
           
 
          Compensation, for purposes of the April 1, 2005-March 31, 2006
deferral period, shall mean only an employee’s Annual Performance Bonus (paid in
cash) for fiscal 2006, under the Plan Sponsor’s 2002 Incentive Plan, as amended.
 
           
 
         
 
 
           
 
         
 
 
           
 
         
 
 
           
 
         
 
 
           
 
         
 
 
           
 
         
 
 
           
 
  b.   r   Compensation as defined in
                                                                                                                        
[insert name of qualified plan] without regard to the limitation captured in
Section 401(a)(17) of the Code for such Plan Year:
 
           
 
  c.   r   Director Compensation shall have the meaning specified in Section 2.9
except that:
 
           
 
         
 
 
           
 
         
 
 
           
 
         
 
 
           
 
  d.   r   Compensation shall, for all Plan purposes, be limited to
$                                        .
 
            3.02 BONUSES
 
                Compensation, as defined in Section 3.01 of the Adoption
Agreement, includes the following type of bonuses:

                      Will be treated as Performance     Type   Based
Compensation         Yes   No
 
  Annual Performance Bonus for fiscal 2006 under the Plan Sponsor’s 2002
Incentive Plan, as amended
 
  þ   r
 
           
 
      r   r
 
 
 
       

- 4 -



--------------------------------------------------------------------------------



 



                      Will be treated as Performance     Type   Based
Compensation         Yes   No
 
      r   r
 
 
 
       
 
      r   r
 
 
 
       
 
      r   r
 
 
 
       



- 5 -



--------------------------------------------------------------------------------



 



4.01 PARTICIPANT CONTRIBUTIONS

  a.   Amount of Deferrals         A Participant may elect within the period
specified in Section 4.01b of the Adoption Agreement to defer the following
amounts of Compensation (select i. and ii. or iii.):

  i.   Compensation Other than Bonuses (for each type of remuneration listed,
complete “dollar amount” or “percentage amount,” but not both))

                                              Dollar Amount     % Amount        
Type of Remuneration   Min     Max     Min     Max     Increment  
a.
                                       
b.
                                       
c.
                                       

      Note: The increment is required to determine the permissible deferral
amounts. For example, a minimum of 0% and maximum of 20% with a 5% increment
would allow an individual to defer 0%, 5%, 10%, 15% or 20%.

  ii.   Bonuses (choose one)

                                              Dollar Amount   % Amount     Type
of Bonus   Min   Min   Min   Max   Increment
a. Annual
                                       
Performance Bonus
                    1 %     90 %        
b.
                                       
c.
                                       

iii. Compensation (do not complete if you completed i. and ii.)

                Dollar Amount   % Amount     Min   Max   Min Max   Increment
 
             

iv.   Director Compensation

                                              Dollar Amount     % Amount        
Type of Remuneration   Min     Max     Min     Max     Increment  
Annual Retainer
                                       
Meeting Fees
                                       
Other:
                                       
Other:
                                       

- 6 -



--------------------------------------------------------------------------------



 



b. Election Period

  i.   Performance Based Compensation         A special election period

      a.     þ     Does          b.     r     Does Not

      apply to each eligible type of performance based compensation referenced
in Section 3.02 of the Adoption Agreement.         The special election period,
if applicable, will be determined by the Employer.

  ii.   Newly Eligible Participants         An employee who is classified or
designated as an Eligible Employee during a Plan Year

      a.     þ     May          b.     r     May Not

      elect to defer Compensation otherwise payable during the remainder of the
Plan Year by completing a deferral agreement within the 30 day period beginning
on the date he is eligible to participate in the Plan.



- 7 -



--------------------------------------------------------------------------------



 



5.01 EMPLOYER CONTRIBUTIONS

                      a.   Matching Contributions
 
                        i.   Amount
 
                            For each Plan Year, the Employer shall make a
Matching Contribution on behalf of each Participant who defers Compensation for
the Plan Year and satisfies the requirements of Section 5.01(a)(ii) of the
Adoption Agreement equal to (Complete one):
 
               
 
          (A)   r                                          [insert percentage]
of the Compensation the Participant has elected to defer for the Plan Year
 
               
 
          (B)   r An amount determined by the Employer in its sole discretion
 
               
 
          (C)   r Matching Contributions for each Participant shall be limited
to $                     and/or                     % of Compensation.

                     
 
          (D)   r Other:    
 
                 
 
 
                 
 
 
                 
 

                              ii.   Eligibility for Matching Contribution
 
                                A Participant who defers Compensation for the
Plan Year shall receive an allocation of Matching Contributions determined in
accordance with Section 5.01(a)(i) provided he satisfies the following
requirements (complete the ones that are applicable):
 
                   
 
          (A)   r   Is employed on the last day of the Plan Year
 
                   
 
          (B)   r   Completes                      [insert number] of hours of
service during the Plan Year
 
                   
 
          (C)   r   Is selected by the Employer in its sole discretion to
receive an allocation of Matching Contributions
 
                   
 
          (D)   r   No requirements
 
                   
 
          (E)   r   Other
 
                   
 
                 
 
 
                 
 

- 8 -



--------------------------------------------------------------------------------



 



                              iii.   Time of Allocation
 
                                Matching Contributions, if made, shall be
treated as allocated [select one]:
 
                   
 
          (A)   r   As of the last day of the Plan Year
 
                   
 
          (B)   r   At such times as the Employer shall determine in it sole
discretion
 
                   
 
          (C)   r   At the time the Compensation on account of which the
Matching Contribution is being made would otherwise have been paid to the
Participant
 
                   
 
          (D)   r   Other:
 
                   
 
                 
 
 
                 
 
 
                 
 
 
                        b.   Other Contributions
 
                            i.   Amount
 
                                The Employer shall make a contribution on behalf
of each Participant who satisfies the requirements of Section 5.01(b)(ii) equal
to [check one]:
 
                   
 
          (A)   r   An amount equal to ___[insert number] % of the Participant’s
Compensation
 
                   
 
          (B)   r   An amount determined by the Employer in its sole discretion
 
                   
 
          (C)   r   Contributions for each Participant shall be limited to $___
 
                   
 
          (D)   r   Other:
 
                   
 
                 
 
 
                 
 
 
                 
 

- 9 -



--------------------------------------------------------------------------------



 



                              ii.   Eligibility for Other Contributions
 
                                A Participant shall receive an allocation of
other Employer contributions for the Plan Year if he satisfies the following
requirements:
 
                   
 
          (A)   r   Describe
requirements:                                                                                
 
                   
 
                 
 
 
                 
 
 
                 
 
 
                   
 
                   
 
          (B)   r   Is selected by the Employer in its sole discretion to
receive an allocation of other Employer contributions
 
                   
 
          (C)   r   No requirements
 
                            iii.   Time of Allocation
 
                                Employer contributions, if made, will be
allocated:
 
                   
 
          (A)   r   As of the last day of the Plan Year
 
                   
 
          (B)   r   At such time or times as the Employer shall determine in its
sole discretion
 
                   
 
          (C)   r   Other:
 
                   
 
                 
 
 
                 
 
 
                 
 

- 10 -



--------------------------------------------------------------------------------



 



6.01   DISTRIBUTIONS       The timing and form of payment of distributions made
from the Participant’s vested Account shall be made in accordance with the
elections made in this Section 6.01 of the Adoption Agreement.

  a.   Timing of Distributions         All distributions shall commence in
accordance with the following (choose one):

             
 
  (i)   þ   As soon as administratively practicable
 
           
 
  (ii)   o   Monthly on specified day                                         
(insert day)
 
           
 
  (iii)   o   Annually on specified month and day
                                         (insert month and day)
 
           
 
  (iv)   o   Calendar quarter on specified day
                                         (insert day)

      Note: A six month delay for certain distributions to Key Employees of
publicly traded companies will apply.

  b.   In addition to the distributions that will occur under the terms of the
Plan (e.g., upon death or disability or six months from a separation from
service), distributions can occur upon the following Distribution Events (If
multiple events are chosen, the earliest to occur will trigger payment.)

                                      Lump Sum   Installments
 
  (i)   þ   Specified Date [5 years, 10 years or 15 years from end of deferral
period]   X   ___years to ___years
 
                   
 
  (ii)   o   Specified Age                          ___years to ___years
 
                   
 
  (iii)   o   Separation from Service                          ___years to
___years
 
                   
 
  (iv)   o   Separation from Service plus 6 months                         
___years to ___years
 
                   
 
  (v)   o   Separation from Service plus ___months (not to exceed ___months)  
                       ___years to ___years
 
                   
 
  (vi)   o   Retirement                          ___years to ___years
 
                   
 
  (vii)   o   Retirement plus 6 months                          ___years to
___years
 
                   
 
  (viii)   o   Retirement plus ___months (not to exceed ___months)  
                       ___years to ___years
 
                   
 
  (ix)   o   Later of Separation from Service or Specified Age  
                       ___years to ___years
 
                   
 
  (x)   o   Later of Separation from Service or Specified Date  
                       ___years to ___years
 
                   
 
  (xi)   o   Later of Retirement or Specified Age                         
___years to ___years
 
                   
 
  (xii)   o   Later of Retirement or Specified Date                         
___years to ___years
 
                   
 
  (xiii)   o   Disability                          ___years to ___years

- 11 -



--------------------------------------------------------------------------------



 



                                      Lump Sum   Installments
 
  (xiv)   o   Death                          ___years to ___years
 
                   
 
  (xv)   o   Change in Control                          ___years to ___years

  c.   Specified Date and Specified Age elections may not commence beyond age
___.     d.   Separation from Service (if this is elected, do not select
“Separation from Service” under b. above)         A Separation from Service
override

    þ Shall apply.

      A Separation from Service override provides that a Participant, whose
Separation from Service occurs before Retirement, shall receive the vested
amount credited to his Account as a lump sum payment.     e.   Involuntary
Cashouts (Leave blank if not applicable)

  (i) o If the Participant’s vested Account at the time of his Separation from
Service does not exceed $___ (insert dollar amount) distribution of the vested
Account shall automatically be made in the form of a single lump sum as soon as
administratively practicable but in no event later than 60 days after the
Separation of Service.

  f.   Retirement               Retirement shall be defined as a Separation from
Service that occurs on or after the
Participant                                                                                                                                                                
                                                                                                                        
(insert description of requirements)

  g.   Redeferrals         A Participant

  (i) þ Shall     (ii) o Shall Not

      be permitted to modify a scheduled distribution date in accordance with
Section 9.2 of the Plan.         A Participant shall generally be permitted to
elect such modification one(1) number of times.         Administratively,
allowable distribution events will be modified to reflect all options necessary
to fulfill the redeferrals provision.

- 12 -



--------------------------------------------------------------------------------



 



7.01   VESTING

  a.   Matching Contributions         The Participant’s vested interest in the
amount credited to his Account attributable to Matching Contributions shall be
based on the following schedule:

          Years of Service   Vesting %    
0
                          
1
                          
2
                          
3
                          
4
                          
5
                          
6
                          
7
                          
8
                          
9
                          

  b.   Other Employer Contributions         The Participant’s vested interest in
the amount credited to his Account attributable to Employer contributions other
than Matching Contributions shall be based on the following schedule:

          Years of Service   Vesting %    
0
                          
1
                          
2
                          
3
                          
4
                          
5
                          
6
                          
7
                          
8
                          
9
                          

  c.   Acceleration of Vesting         A Participant’s vested interest in his
Account will automatically be 100% upon the occurrence of the following events:
(select the ones that are applicable)

                          (i)   o   Death    
 
                        (ii)   o   Disability    
 
                        (iii)   o   Change in Control    
 
                        (iv)   o   Eligibility for Retirement    
 
                        (v)   o   Other:                          
 
                                         

- 13 -



--------------------------------------------------------------------------------



 



  d.   Years of Service

  i.   A Participant’s Years of Service shall include all service performed for
the Employer and

             
 
  (A)   o   Shall
 
           
 
  (B)   o   Shall Not

         
 
      include service performed for the Related Employer.
 
       
 
  ii.   Years of Service shall also include service performed for the following
entities:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

                              iii.   Years of Service shall be determined in
accordance with: (select one)
 
                                (A)   o   The elapsed time method in Treas. Reg.
Sec. 1.410(a)(7)
 
                                (B)   o   The general method in DOL Reg. Sec.
2530.200b-1 through b-4
 
                                (C)   o   The Participant’s Years of Service
credited under
 
                                                              (insert name of
plan)
 
                       
 
      (D)   o   Other:        
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

- 14 -



--------------------------------------------------------------------------------



 



8.01   UNFORESEEABLE EMERGENCY       A withdrawal due to an Unforeseeable
Emergency as defined in Section 2.2:

             
 
  a.   þ   Will
 
  b.   o   Will Not

    be allowed.

- 15 -



--------------------------------------------------------------------------------



 



9.01   INVESTMENT DECISIONS       Investment decisions regarding the
hypothetical amounts credited to a Participant’s Account shall be made by:
(select one)

             
 
  a.   þ   The Participant (or his Beneficiary)
 
           
 
  b.   o   The Employer

    Investment options are set forth in Appendix A.

- 16 -



--------------------------------------------------------------------------------



 



10.01   GRANTOR TRUST       The Employer: (select one)

             
 
  a.   o   Does
 
  b.   þ   Does Not

    intend to establish a grantor trust in connection with the Plan, however it
reserves the right to do so in its discretion.

- 17 -



--------------------------------------------------------------------------------



 



11.01   TERMINATION UPON CHANGE IN CONTROL       The Plan Sponsor

             
 
  a.   þ   Reserves
 
  b.   o   Does Not Reserve

    the right to terminate the Plan and distribute all vested amounts credited
to Participant Accounts upon a Change in Control as described in Section 9.7.  
11.02   CHANGE IN CONTROL       A Change in Control for Plan purposes includes
the following:

         
 
  þ   A change in the ownership of the Employer
 
  þ   A change in the effective control of the Employer
 
  þ   A change in the ownership of a substantial portion of the assets of the
Employer

- 18 -



--------------------------------------------------------------------------------



 



12.01   GOVERNING STATE LAW       The laws of New York (insert name of state)
shall apply in the administration of the Plan to the extent not preempted by
ERISA.

- 19 -



--------------------------------------------------------------------------------



 



EXECUTION PAGE
The Plan Sponsor has caused this Adoption Agreement to be executed this ___day
of ___, 20___.

         
 
  PLAN SPONSOR:    
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

- 20 -



--------------------------------------------------------------------------------



 



APPENDIX A
INVESTMENT OPTIONS

              Fund Name   Fund Number         Ø Fidelity Puritan   Ø Dodge & Cox
Stock Fund        
 
    Ø Fidelity Magellan Fund   Ø American Funds Growth Fund of America        
 
    Ø Fidelity Growth and Income Fund   Ø Hotchkis & Wiley Mid Cap Value-Class I
       
 
    Ø Fidelity Intermediate Bond Fund   Ø Artisan Mid Cap Fund        
 
    Ø Fidelity Diversified International Fund   Ø American Beacon Small Cap
Value- PA        
 
    Ø Fidelity Retirement Money Market Portfolio   Ø Fidelity Small Cap Stock  
     
 
    Ø Spartan US Equity Index Portfolio   Ø        
 
        Ø        
 
    Ø   Ø        
 
    Ø   Ø        
 
    Ø   Ø

      Note: The Plan may not select a common/collective trust fund or a
self-directed brokerage option as an investment option.

- 21 -



--------------------------------------------------------------------------------



 



APPENDIX B
SUMMARY OF GRANDFATHERED PROVISIONS

- 22 -



--------------------------------------------------------------------------------



 



APPENDIX C
ELIGIBLE PARTICIPANTS – For Fiscal 2006 Annual Performance Bonus

          Name
Russ Artzt
   
 
   
Mark Barrenechea
   
 
   
Joan Blackwood
   
 
   
Chris Broderick
   
 
   
Mike Christenson
   
 
   
Jeff Clarke
   
 
   
Mark Combs
   
 
   
Greg Corgan
   
 
   
Bob Davis
   
 
   
George Fischer
   
 
   
Donald Friedman
   
 
   
Patrick Gnazzo
   
 
   
Andrew Goodman
   
 
   
Sam Greenblatt
   
 
   
Yogesh Gupta
   
 
   
Kenneth Handal
   
 
   
Guy Harrison
   
 
   
Dan Kaferle
   
 
   
Kevin Kern
   
 
   
Jacob Lamm
   
 
   
Jeffrey Livingston
   
 
   
Marc Loupe
   
 
   
Alan Nugent
   
 
   
Una O’Neill
   
 
   
Claude Pumilia
   
 
   
Gary Quinn
   
 
   
Vince Re
   
 
   
Doug Robinson
   
 
   
Mary Stravinskas
   
 
   
John Swainson
   
 
   
Toby Weiss
   

- 23 -



--------------------------------------------------------------------------------



 



APPENDIX D
SPECIAL EFFECTIVE DATES

- 24 -



--------------------------------------------------------------------------------



 



COMPUTER ASSOCIATES INTERNATIONAL, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN

June 2005



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
PREAMBLE

      ARTICLE 1 – GENERAL
1.1
  Plan
1.2
  Effective Dates
1.3
  Grandfathering of Amounts Not Subject to Code Section 409A
 
    ARTICLE 2 – DEFINITIONS
2.1
  Account
2.2
  Administrator
2.3
  Adoption Agreement
2.4
  Beneficiary
2.5
  Board or Board of Directors
2.6
  Bonus
2.7
  Change in Control
2.8
  Code
2.9
  Compensation
2.10
  Disabled
2.11
  Eligible Employee
2.12
  Employer
2.13
  ERISA
2.14
  Key Employee
2.15
  Participant
2.16
  Plan
2.17
  Plan Sponsor
2.18
  Plan Year
2.19
  Related Employer
2.20
  Retirement
2.21
  Separation from Service
2.22
  Unforeseeable Emergency
2.23
  Valuation Date
2.24
  Years of Service
 
    ARTICLE 3 – PARTICIPATION
3.1
  Participation
3.2
  Termination of Participation

i



--------------------------------------------------------------------------------



 



      ARTICLE 4 – PARTICIPANT CONTRIBUTIONS
4.1
  Deferral Agreement
4.2
  Amount of Deferral
4.3
  Timing of Election to Defer
4.4
  Election of Payment Schedule and Form of Payment
 
    ARTICLE 5 – EMPLOYER CONTRIBUTIONS
5.1
  Matching Contributions
5.2
  Other Contributions
 
    ARTICLE 6 – ACCOUNTS AND CREDITS
6.1
  Establishment of Account
6.2
  Credits to Account
 
    ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS
7.1
  Investment Options
7.2
  Adjustment of Accounts
 
    ARTICLE 8 – RIGHT TO BENEFITS
8.1
  Vesting
8.2
  Death
8.3
  Disability
 
    ARTICLE 9 – DISTRIBUTION OF BENEFITS
9.1
  Amount of Benefits
9.2
  Method and Timing of Distributions
9.3
  Unforeseeable Emergency
9.4
  Termination Before Retirement
9.5
  Cashouts of Amounts Not Exceeding Stated Limit
9.6
  Key Employees
9.7
  Change in Control

ii



--------------------------------------------------------------------------------



 



      ARTICLE 10 – AMENDMENT AND TERMINATION
10.1
  Amendment by Employer
10.2
  Retroactive Amendments
10.3
  Plan Termination
10.4
  Distribution Upon Termination of the Plan
 
    ARTICLE 11 – THE TRUST
11.1
  Establishment of Trust
11.2
  Grantor Trust
11.3
  Investment of Trust Funds
 
    ARTICLE 12 – PLAN ADMINISTRATION
12.1
  Powers and Responsibilities of the Administrator
12.2
  Claims and Review Procedures
12.3
  Plan Administrative Costs
 
    ARTICLE 13 – MISCELLANEOUS
13.1
  Unsecured General Creditor of the Employer
13.2
  Employer’s Liability
13.3
  Limitation of Rights
13.4
  Acceleration of Benefits
13.5
  Facility of Payment
13.6
  Notices
13.7
  Tax Withholding
13.8
  Indemnification
13.9
  Governing Law

iii



--------------------------------------------------------------------------------



 



PREAMBLE
The Computer Associates International, Inc. Executive Deferred Compensation Plan
is intended to promote the interests of the Plan Sponsor and its shareholders by
encouraging certain Eligible Employees to remain in the employ of the Plan
Sponsor and its subsidiaries by providing them with a means by which they may
request to defer receipt of a portion of their compensation.

 



--------------------------------------------------------------------------------



 



ARTICLE 1 – GENERAL

1.1   Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.

1.2   Effective Dates.

  (a)   Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.     (b)   Amendment Effective Date. The
Amendment Effective Date is the date specified in the Adoption Agreement as of
which the Plan is amended and restated.     (c)   Special Effective Date. A
Special Effective Date may apply to any given provision if so specified in
Appendix D. A Special Effective Date will control over the Original Effective
Date or Amendment Effective Date, whichever is applicable, with respect to such
provision of the Plan.

1.3   Grandfathering of Amounts Not Subject to Code Section 409A

If the Plan Sponsor has elected to treat amounts deferred before January 1, 2005
that are earned and vested on December 31, 2004 as subject to the provisions of
the Plan as in effect on December 31, 2004, such grandfathered amounts will be
separately accounted for and administered in accordance with the terms of the
Plan as in effect on such date, except as otherwise provided in this Plan
document. A summary of the grandfathered provisions is set forth in Appendix B.

Article 1-1



--------------------------------------------------------------------------------



 



ARTICLE 2 – DEFINITIONS
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

2.1   “Account” means an account established for the purpose of recording
amounts credited on behalf of a Participant and any income, expenses, gains,
losses or distributions included thereon. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant pursuant to the Plan.  
2.2   “Administrator” means the person or persons designated by the Employer in
Section 1.05 of the Adoption Agreement to be responsible for the administration
of the Plan. If no Administrator is designated in the Adoption Agreement, the
Administrator is the Employer.   2.3   “Adoption Agreement” means the agreement
adopted by the Plan Sponsor that establishes the Plan.   2.4   “Beneficiary”
means the persons, trusts, estates or other entitities entitled under Section
8.2 to receive benefits under the Plan upon the death of a Participant.   2.5  
“Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.   2.6   “Bonus” means an amount of incentive remuneration payable by
the Employer to a Participant.   2.7   “Change in Control” means the occurrence
of an event involving the Employer that is described in Section 9.7.   2.8  
“Code” means the Internal Revenue Code of 1986, as amended.   2.9  
“Compensation” means the total cash and non-cash remuneration provided to a
Participant by the Employer for services rendered in respect of a Plan Year,
whether or not includible in the gross income of the Participant for Federal
income tax purposes, including bonuses but excluding reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits.

Article 2-1



--------------------------------------------------------------------------------



 



2.10   “Disabled” means a determination by the Administrator that the
Participant is either (1) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (2) is, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.   2.11   “Eligible Employee” means an
employee of the Employer who is determined by the Administrator to be a member
of a select group of management or highly compensated employees within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and who satisfies
the requirements in Section 2.01 of the Adoption Agreement.   2.12   “Employer”
means the Plan Sponsor and any other entity which is authorized by the Plan
Sponsor to participate in and, in fact, does adopt the Plan.   2.13   “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended.   2.14  
“Key Employee” means a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code.   2.15   “Participant” means an Eligible
Employee who commences participation in the Plan in accordance with Article 3.  
2.16   “Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the
Employer and as amended from time to time.   2.17   “Plan Sponsor” means the
entity specified in the Adoption Agreement.   2.18   “Plan Year” means the
period specified in the Adoption Agreement.   2.19   “Related Employer” means
the Employer and (a) any corporation that is a member of a controlled group of
corporations as defined in Section 414(b) of the Code that includes the
Employer, (b) any trade or business that is under common control as defined in
Section 414(c) of the Code that includes the Employer, (c) any member of an
affiliated service group as defined in Section 414(m) of the Code that includes
the Employer, and (d) any entity required to be aggregated with the Employer by
Section 414(o) of the Code.

Article 2-2



--------------------------------------------------------------------------------



 



2.20   “Retirement” has the meaning specified in 6.01f of the Adoption
Agreement.   2.21   “Separation from Service” is a “separation of service”
within the meaning of Section 409A of the Code.   2.22   “Unforeseeable
Emergency” means a severe financial hardship of the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent (as defined in Code Section 152(a)); loss of the
Participant’s property due to casualty; or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.   2.23   “Valuation Date” means each business day of the Plan
Year and such other date(s) as designated by the Plan Sponsor.   2.24   “Years
of Service” means a one year period for which the Participant receives service
credit in accordance with the provisions of Section 7.01d of the Adoption
Agreement.

Article 2-3



--------------------------------------------------------------------------------



 



ARTICLE 3 – PARTICIPATION

3.1   Participation. The Participants in the Plan shall be those “management” or
“highly compensated” employees of the Employer within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA who satisfy the requirements
of Section 2.01 of the Adoption Agreement.

3.2   Termination of Participation. A Participant’s participation in the Plan
shall cease upon the distribution to him of his vested Account or upon his death
prior to such distribution. In addition, the Administrator may terminate a
Participant’s eligibility to participate in the Plan but any such termination at
the direction of the Administrator shall not take effect until the first day of
the next Plan Year.

Article 3-1



--------------------------------------------------------------------------------



 



ARTICLE 4 – PARTICIPANT CONTRIBUTIONS

4.1   Deferral Agreement. Each Eligible Employee may elect to defer his
Compensation within the meaning of Section 3.01 of the Adoption Agreement by
executing in writing or electronically, a deferral agreement in accordance with
rules and procedures established by the Administrator and the provisions of this
Article 4.       A new deferral agreement must be timely executed for each Plan
Year for which the Eligible Employee desires to defer Compensation. An Eligible
Employee who does not timely execute a deferral agreement shall be deemed to
have elected zero deferrals of Compensation for such Plan Year.       A deferral
agreement may be changed or revoked during the period specified by the
Administrator. A deferral agreement becomes irrevocable at the close of the
specified period.       An Eligible Employee must have an executed deferral
agreement in effect for each year during which an Employer contribution pursuant
to Article 5, if any, may be made on his behalf.   4.2   Amount of Deferral. An
Eligible Employee may elect to defer Compensation in any amount permitted by
Section 4.01a of the Adoption Agreement.   4.3   Timing of Election to Defer.
Each Eligible Employee who desires to defer Compensation otherwise payable in
respect of a Plan Year must execute a deferral agreement within the period
preceding the Plan Year specified by the Administrator. Each Eligible Employee
who desires to defer Compensation that is a Bonus must execute a deferral
agreement within the period preceding the Plan Year during which the Bonus is
earned that is specified by the Administrator, except that if the Bonus can be
treated as performance based compensation as described in Code
Section 409A(a)(4)(B)(iii), the deferral agreement may be executed within the
period specified by the Administrator, which period, in no event, shall end
after the date which is six months prior to the end of the period during which
the Bonus is earned.       An employee who is classified or designated as an
Eligible Employee during a Plan Year who is designated as eligible to
participate during a Plan Year may elect to defer Compensation (as specified in
Section 3.01 of the Adoption Agreement) otherwise earned in respect of the
remainder of such Plan Year in accordance with the rules of this Section 4.3 by

Article 4-1



--------------------------------------------------------------------------------



 



    executing a deferral agreement within the thirty (30) day period beginning
on the date the employee is classified or designated as an Eligible Employee, if
permitted by Section 2.01 of the Adoption Agreement.   4.4   Election of Payment
Schedule and Form of Payment.       At the time an Eligible Employee completes a
deferral agreement, the Eligible Employee must elect a time and a form of
payment for the Compensation subject to the deferral agreement from among the
options the Administrator has made available for this purpose and which are
specified in 6.01b of the Adoption Agreement.  

Article 4-2



--------------------------------------------------------------------------------



 



ARTICLE 5 – EMPLOYER CONTRIBUTIONS

5.1   Matching Contributions. If specified in Section 5.01a of the Adoption
Agreement, the Employer will credit the Participant’s Account with a matching
contribution determined in accordance with the formula specified therein. The
matching contribution will be credited to the Participant’s Account at the time
specified therein.   5.2   Other Contributions. If specified in Section 5.01b of
the Adoption Agreement, the Employer will credit the Participant’s Account with
a contribution determined in accordance with the formula or method specified in
Section 5.01b of the Adoption Agreement. The contribution will be credited to
the Participant’s Account at the time specified in Section 5.01b(iii) of the
Adoption Agreement.

Article 5-1



--------------------------------------------------------------------------------



 



ARTICLE 6 – ACCOUNTS AND CREDITS

6.1   Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account for each Participant
which will reflect the credits made pursuant to Section 6.2 along with the
earnings, expenses, gains and losses allocated thereto, attributable to the
hypothetical investments made with the amounts in the Participant’s Account as
provided in Article 7. The Administrator will establish and maintain such other
records and accounts, as it decides in its discretion to be reasonably required
or appropriate to discharge its duties under the Plan.   6.2   Credits to
Account. A Participant’s Account will be credited for each Plan Year with the
amount of his elective deferrals under Section 4.1 at the time the amount
subject to the deferral election would otherwise have been payable to the
Participant and the amount of Employer contributions made on his behalf under
Article 5. Such amounts will be credited to the Participant’s Account at the
times specified, respectively, in Sections 5.01a(iii) and 5.01b(iii) of the
Adoption Agreement.

Article 6-1



--------------------------------------------------------------------------------



 



ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

7.1   Investment Options. The amount in a Participant’s Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator and set forth in Appendix A to the Adoption Agreement.   7.2  
Adjustment of Accounts. The amount in a Participant’s Account shall be adjusted
for hypothetical investment earnings, expenses, gains or losses in an amount
equal to the earnings, expenses, gains or losses attributable to the investment
options selected by the party designated in Section 9.01 of the Adoption
Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant may, in
accordance with rules and procedures established by the Administrator, select
the investments from among the options provided in Section 7.1 to be used for
the purpose of calculating future hypothetical investment adjustments to the
Participant’s Account or to future credits to the Account under Section 6.2
effective as the Valuation Date coincident with or next following notice to the
Administrator. The Account of each Participant shall be adjusted as of each
Valuation Date to reflect: (a) the hypothetical earnings, expenses, gains and
losses described above; (b) amounts credited pursuant to Section 6.2; and
(c) payments. In addition, the Account of each Participant may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.

Article 7-1



--------------------------------------------------------------------------------



 



ARTICLE 8 – RIGHT TO BENEFITS

8.1   Vesting. A Participant, at all times, has a 100% nonforfeitable interest
in the amounts credited to his Account attributable to his elective deferrals
made in accordance with Section 4.1.       A Participant’s right to the amounts
credited to his Account attributable to Employer contributions made in
accordance with Article 5 shall be determined in accordance with the relevant
schedule specified in Section 7.01 of the Adoption Agreement.   8.2   Death. The
balance or remaining balance credited to a Participant’s vested Account shall be
paid to his estate in a single lump sum payment as soon as practicable following
the Participant’s date of death.   8.3   Disability. The balance or remaining
balance credited to a Participant’s vested Account shall be paid to the
Participant in a single lump sum cash payment as soon as practicable following
the date a Participant incurs a Disability as defined in Section 2.11, unless
additional forms of payment have been made available for this purpose in
Section 6.01b of the Adoption Agreement. If additional forms have been made
available, payment shall be made at the time and in the form elected by the
Participant in accordance with the provisions of articles 4 and 6. The
Administrator, in its sole discretion, shall determine whether a Participant has
experienced a disability for purposes of this Section 8.3.

Article 8-1



--------------------------------------------------------------------------------



 



ARTICLE 9 – DISTRIBUTION OF BENEFITS

9.1   Amount of Benefits. The vested amount credited to a Participant’s Account
as determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.   9.2  
Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made at the time and in the
manner specified by the Participant in accordance with the provisions of
Article 4. If permitted by Section 6.01g of the Adoption Agreement, a
Participant may elect, at least twelve months before a scheduled date of
distribution, to delay the payment date for a minimum period of sixty months
from the originally scheduled date of payment and such election may not take
effect until at least 12 months after the date on which the election is made.
The re-deferral election must be made in accordance with procedures and rules
established by the Administrator. The Participant may, at the same time the date
of payment is deferred, change the form of payment but such change in the form
of payment may not affect an acceleration of payment.   9.3   Unforeseeable
Emergency. If permitted by Section 8.01 of the Adoption Agreement, a Participant
may request a distribution due to an Unforeseeable Emergency. The request must
be in writing and must be submitted to the Administrator along with evidence
that the circumstances constitute an Unforeseeable Emergency. The Administrator
has the discretion to require whatever evidence it deems necessary to determine
whether a distribution is warranted. Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will an Unforeseeable Emergency be deemed to exist if the hardship can be
relieved: (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets to the extent such liquidation
would not itself cause severe financial hardship, or (c) by cessation of
deferrals under the Plan. A distribution due to an Unforeseeable Emergency must
be limited to the amount reasonably necessary to satisfy the emergency need and
may include any amounts necessary to pay any federal, state or local income
taxes reasonably anticipated to result from the distribution. The distribution
will be made in the form of a single lump sum cash payment.

Article 9-1



--------------------------------------------------------------------------------



 



9.4   Termination Before Retirement. If the Employer has elected a Separation
from Service override in accordance with Section 6.01d of the Adoption
Agreement, the following provisions apply. Subject to the provisions in
Section 9.6, a Participant who experiences a Separation from Service before
Retirement for any reason other than death shall receive the vested amount
credited to his Account in a single lump sum payment as soon as practicable
following such termination or cessation of service regardless of whether the
Participant had made different elections of time or form of payment as to the
vested amounts credited to his Account or whether the Participant was receiving
installment payouts at the time of such termination.   9.5   Cashouts Of Amounts
Not Exceeding Stated Limit. If the vested amount credited to the Participant’s
Account does not exceed the limit established for this purpose by the Employer
in Section 6.01e of the Adoption Agreement at the time he separates from service
with the Employer for any reason, the Employer shall distribute such amount to
the Participant in a single lump sum cash payment as soon as practicable
following such termination regardless of whether the Participant had made
different elections of time or form of payment as to the vested amount credited
to his Account or whether the Participant was receiving installments at the time
of such termination.   9.6   Key Employees. In no event shall a distribution
made to a Key Employee from his Account by reason of his Separation from Service
(other than as a result of such Key Employee’s death or Disability) occur before
the date which is six months after the date of such Separation from Service with
the Employer except in the case of (i) any distribution that occurs in
connection with a Change in Control pursuant to Section 10.3 of this Plan or
(ii) a distribution on a “specified date”, as elected by a Key Employee in
accordance with Section 409A of the Code if specified in Section 6.01b of the
Adoption Agreement.   9.7   Change in Control. If the Employer has elected to
permit distributions upon a Change in Control, the following provisions shall
apply. A distribution made upon a Change in Control will be made in the form
elected by the Participant in accordance with the procedures described in
Article 4. A Change in Control will occur upon a change in the ownership of the
Employer, a change in the effective control of the Employer or a change in the
ownership of a substantial portion of the assets of the Employer. The Employer,
for this purpose, includes any corporation identified in this Section 9.7.      
If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in

Article 9-2



--------------------------------------------------------------------------------



 



    the form specified in the elections he makes in accordance with Article 4 or
upon his Death or Disability as provided in Article 8.       Whether a Change in
Control has occurred will be determined by the Administrator in accordance with
the rules and definitions set forth in this Section 9.7. A distribution to the
Participant will be treated as occurring upon a Change in Control if the Plan
Sponsor terminates the Plan and distributes the Participant’s benefits within
twelve months of a Change in Control as provided in Section 10.3.

  a)   Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable), or
(iii) a corporation that is a majority shareholder of a corporation identified
in (i) or (ii), or any corporation in a chain of corporations in which each
corporation is a majority corporation of another corporation in the chain,
ending in a corporation identified in (i) or (ii). A majority shareholder is
defined as a shareholder owning more than fifty percent (50%) of the total fair
market value and voting power of such corporation.     b)   Stock Ownership.
Code Section 318(a) applies for purposes of determining stock ownership. Stock
underlying a vested option is considered owned by the individual who owns the
vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested option). If, however, a vested
option is exercisable for stock that is not substantially vested (as defined by
Treasury Regulation Section 1.83-3(b) and (j)) the stock underlying the option
is not treated as owned by the individual who holds the option. Mutual and
cooperative corporations are treated as having stock for purposes of this
Section 9.7.     c)   Change in the Ownership of a Corporation. A change in the
ownership of a corporation occurs on the date that any one person or more than
one person acting as a group, acquires ownership of stock of the corporation
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of such corporation. If any one person or more than one person acting as a
proxy is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or to cause a change in
the effective control of the corporation as

Article 9-3



--------------------------------------------------------------------------------



 



      discussed below in Section 9.7(d)). An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock. Section 9.7(c) applies only when
there is a transfer of stock of a corporation (or issuance of stock of a
corporation) and stock in such corporation remains outstanding after the
transaction. For purposes of this Section 9.7(c), persons will not be considered
to be acting as a group solely because they purchase or own stock of the same
corporation at the same time or as a result of a public offering. Persons will,
however, be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation. If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

  d)   Change in the effective control of a corporation. A change in the
effective control of a corporation occurs on the date that either (i) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the corporation possessing
thirty-five (35%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in
Section 9.7(a) for which no other corporation is a majority shareholder for
purposes of Section 9.7(a). In the absence of an event described in
Section 9.7(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred. A change in effective control may also occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in Section 9.7(c)
or a change in the ownership of a substantial portion of the assets of such
corporation as described in Section 9.7(e). If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of this Section 9.7(d), the acquisition of additional control
of the corporation by the same person or persons is not considered to cause a
change in the effective control of the corporation or to cause

Article 9-4



--------------------------------------------------------------------------------



 



      a change in the ownership of the corporation within the meaning of
Section 9.7(c). For purposes of this Section 9.7(d), persons will or will not be
considered to be acting as a group in accordance with rules similar to those set
forth in Section 9.7(c) with the following exception. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.     e)   Change in the ownership of a substantial portion of
a corporation’s assets. A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in accordance with rules similar to
those set forth in Section 9.7(d)), acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation of the value of the assets being disposed of
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this Section 9.7(e) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer. A transfer of assets by a
corporation is not treated as a change in ownership of such assets if the assets
are transferred to (i) a shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation, (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the corporation, or (iv) an entity, at least fifty (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii). For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

Article 9-5



--------------------------------------------------------------------------------



 



ARTICLE 10 – AMENDMENT AND TERMINATION

10.1   Amendment by Employer. The Plan Sponsor reserves the right to amend the
Plan (for itself and each Employer) through action of the Compensation and Human
Resource Committee of the Board of Directors (the “Compensation Committee”).
Each amendment shall be effective as determined by the Compensation Committee in
its resolution. No amendment can directly or indirectly deprive any current or
former Participant or Beneficiary of all or any portion of his Account which had
accrued prior to the amendment.   10.2   Retroactive Amendments. An amendment
made by the Plan Sponsor in accordance with Section 10.1 may be made effective
on a date prior to the first day of the Plan Year in which it is adopted if such
amendment is necessary or appropriate to enable the Plan to satisfy the
applicable requirements of the Code or ERISA or to conform the Plan to any
change in federal law or to any regulations or ruling thereunder. Any
retroactive amendment by the Plan Sponsor shall be subject to the provisions of
Section 10.1.   10.3   Plan Termination. If specified in 11.01 of the Adoption
Agreement, the Plan Sponsor reserves the right to terminate the Plan and
distribute all amounts credited to all Participant Accounts as soon as
administratively feasible, but in no event later than twelve months, following a
Change in Control as determined in accordance with the rules set forth in
Section 9.7. In addition, the Plan Sponsor reserves the right to terminate the
Plan to the extent permitted by Code Section 409A, including a termination at
any time with respect to any deferrals made after the effective date of such
termination.   10.4   Distribution Upon Termination of the Plan. Except as
provided in Section 10.3, the Plan may not be terminated before the date on
which all amounts credited to all Participant Accounts have been distributed in
accordance with Articles 8 and 9.

Article 10-1



--------------------------------------------------------------------------------



 



ARTICLE 11 – THE TRUST

11.1   Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts to which the Employers may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.   11.2   Grantor Trust. Any trust established by
the Plan Sponsor shall be between the Plan Sponsor and a trustee pursuant to a
separate written agreement under which assets are held, administered and
managed, subject to the claims of the Employer’s creditors in the event of the
Employer’s insolvency, until paid to the Participant and/or his Beneficiaries
specified in the Plan. The trust is intended to be treated as a grantor trust
under the Code, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto. The Plan
Sponsor must notify the trustee in the event of a lawsuit, bankruptcy or
insolvency.   11.3   Investment of Trust Funds. Any amounts contributed to the
trust shall be invested by the trustee in accordance with the provisions of the
trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 7.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust shall not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

Article 11-1



--------------------------------------------------------------------------------



 



ARTICLE 12 – PLAN ADMINISTRATION

12.1   Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

  (a)   To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;     (b)   To interpret the
Plan, its interpretation thereof in good faith to be final and conclusive on all
persons claiming benefits under the Plan;     (c)   To decide all questions
concerning the Plan and the eligibility of any person to participate in the
Plan;     (d)   To administer the claims and review procedures specified in
Section 12.2;     (e)   To compute the amount of benefits which will be payable
to any Participant, former Participant or Beneficiary in accordance with the
provisions of the Plan;     (f)   To determine the person or persons to whom
such benefits will be paid;     (g)   To authorize the payment of benefits;    
(h)   To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;     (i)   To appoint such agents, counsel,
accountants, and consultants as may be required to assist in administering the
Plan;     (j)   By written instrument, to allocate and delegate its
responsibilities, including the formation of an Administrative Committee to
administer the Plan.

Article 12-1



--------------------------------------------------------------------------------



 



12.2 Claims and Review Procedures.

  (a)   Claims Procedure. If any person believes he is being denied any rights
or benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.     (b)   Review Procedure.
Within 60 days after the date on which a person receives a written notification
of denial of claim (or, if written notification is not provided, within 60 days
of the date denial is considered to have occurred), such person (or his duly
authorized representative) may (i) file a written request with the Administrator
for a review of his denied claim and of pertinent documents and (ii) submit
written issues and comments to the Administrator. The Administrator will notify
such person of its decision in writing. Such notification will be written in a
manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Administrator (or within 120 days, if special
circumstances require an extension of time for processing the request, such as
an election by the Administrator to hold a hearing, and if written notice of
such extension and circumstances is given to such person within the initial
60-day period). If the decision on review is not made within such period, the
claim will be considered denied.

Article 12-2



--------------------------------------------------------------------------------



 



12.3   Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Employer.

Article 12-3



--------------------------------------------------------------------------------



 



ARTICLE 13 – MISCELLANEOUS

13.1   Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of any Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   13.2   Employer’s Liability. Each Employer’s liability for the payment
of benefits under the Plan shall be defined only by the Plan and by the deferral
agreements entered into between a Participant and the Employer. An Employer
shall have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral agreement or agreements. An Employer shall
have no liability to Participants employed by other Employers.   13.3  
Limitation of Rights. Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer or Administrator, except as
provided herein; and in no event will the terms of employment or service of the
Participant be modified or in any way affected hereby.   13.4   Acceleration of
Benefits. None of the benefits or rights of a Participant or any Beneficiary of
a Participant shall be subject to the claim of any creditor. In particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary. Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under this Plan, except
the right to designate a Beneficiary to receive death benefits provided
hereunder. A distribution made to comply with Federal conflict of interest
requirements shall be permitted, notwithstanding any elections made by the
Participant to the contrary.   13.5   Facility of Payment. If the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may direct the Employer to disburse such
payments to a person or institution designated by a court which has jurisdiction
over such recipient or a person or institution otherwise having the legal
authority under State law for the care

 



--------------------------------------------------------------------------------



 



    and control of such recipient. The receipt by such person or institution of
any such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer for the payment of benefits hereunder to
such recipient.   13.6   Notices. Any notice or other communication in
connection with the Plan shall be deemed delivered in writing if addressed as
provided below and if either actually delivered at said address or, in the case
or a letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified:

  (a)   If it is sent to the Employer or Administrator, it will be at the
address specified by the Employer; or     (b)   In each case at such address as
the addressee shall have specified by written notice delivered in accordance
with the foregoing to the addressor’s then effective notice address.

13.7   Tax Withholding. The Employer shall have the right to deduct from all
payments or deferrals made under the Plan any tax required by law to be
withheld. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 13.7 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment owing with respect to amounts deferred, any
earnings thereon, and any payments made to Participants under the Plan.   13.8  
Indemnification. Each Employer shall indemnify, to the full extent permitted by
law, each employee, officer or director made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that he, or his
testator or intestate, is or was delegated duties, responsibilities, and
authority with respect to the Plan.   13.9   Governing Law. The Plan shall be
construed, administered and governed in all respects under and by the laws of
the State of New York, without reference to the principles of conflicts of law
(except if and to the extent preempted by applicable Federal law). It is the
intent of the Plan Sponsor that this Plan be considered and interpreted in all
respects as part of a bonus plan within the meaning of U. S. Department of Labor
Regulation Section 2510.3-2(c) and not in any respect as an employee pension
plan for purposes of ERISA. If and to the extent that any portion of this Plan
shall be determined to be an employee pension benefit plan subject to ERISA,
then such portion shall be considered a separate plan covering only those
Participants as to whom this Plan is determined to be a pension plan. Such
pension plan shall in all

 



--------------------------------------------------------------------------------



 



    respects be considered and interpreted as a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees and exempt from
coverage of Parts 1, 2, 3 and 4 of Subtitle B of Title I of ERISA to the maximum
extent permissible under the provisions thereof. Further, it is the intent of
the Plan Sponsor that this Plan be considered and interpreted in all respects as
a nonqualified deferred compensation plan satisfying the requirements of
Section 409A of the Code and deferring the recognition of income by Participants
in respect of amounts credited to Participant Accounts until amounts are
actually paid to them pursuant to the Plan.

 